DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered, but are moot in view of the new grounds of rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 24, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. (US Pat. No. 7,828,820; hereinafter Stone).
	Stone discloses the following regarding claim 21: an implant system for securing tissue to a bone, comprising: a first fixation member (14) of monolithic construction (Figs. 1A-3) including a first throughhole (32a), a second throughhole (32b), and at least one tissue engaging feature (68), the second throughhole and the at least one engaging feature (22) positioned on the first fixation member such that, upon being positioned into a bonehole in the bone, tension applied to a suture positioned through the second throughhole causes the orientation of the first fixation member relative to the bone to change (Figs. 1A-3; col. 5, lines 30-col. 6, lines 19, where the first fixation member is pulled back by the sutures); and a second fixation member (12) configured to be inserted into the bonehole after the first fixation member and proximal to the first fixation member in an implanted position (Figs. 1A-3; col. 5, lines 30-col. 6, lines 19), wherein the second fixation member has at least one tissue engaging feature (16).  
Stone discloses the following regarding claim 24: the system of claim 21, wherein the at least one engaging feature is a barb (pointed ends on element 22).
Stone discloses the following regarding claim 26: the system of claim 25, wherein the barb extends laterally from a proximal end in a first lateral direction relative to the second throughhole (Fig. 1A).
Stone discloses the following regarding claim 27: the system of claim 26, further comprising a suture (26a) positioned through the first throughhole (Figs. 1A-3), wherein with the first fixation member positioned in bone, the at least one engaging 2Application No.: 16/907,487Docket No.: SYKSM 3.OF-1008 CONfeature of the first fixation member in contact with bone and tension applied to the suture impart complementary forces to the first fixation member to change the orientation of the first fixation member (Figs. 1A-3; col. 5, lines 30-col. 6, lines 19, where, as the suture is tensed and pulled, it moves the engaging feature of the first fixation member back). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Hirotsuka et al. (US Pub. No. 2010/0292732).
Stone discloses the limitations of the claimed invention, as described above. While Stone allows for vertical and transverse openings within its first fixation member (Figs. 1-8, 10-13, 17), it does not recite the first throughhole being positioned transversely through the first fixation member, and the second throughhole being positioned longitudinally through the first fixation member. Hirotsuka teaches a tissue anchoring device comprising a first throughhole (8513) that is positioned transversely through the first fixation member (Figs. 40A-40B), and the second throughhole (vertical throughhole located between elements 8519) that is positioned longitudinally through the first fixation member (Figs. 40A-40B; paras. 0242-0244), for the purpose of allowing the user to better control and maneuver the position of the tissue anchoring device. The first and second throughholes of Hirotsuka intersect each other (Figs. 40A-40B). The first throughhole (8513) is positioned transversely through the first fixation member (Figs. 40A-40B), and the second throughhole (vertical throughhole located between elements 8519) is positioned longitudinally through the first fixation member (Figs. 40A-40B), wherein the second throughhole is positioned in between the barb (8519) and the first throughhole (Figs. 40A-40B). It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the throughholes of Stone to have the orientations taught by Hirotsuka, in order to allow the user to better control the position of the tissue anchoring device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/            Primary Examiner, Art Unit 3774